DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Onaka (US 20160344100 A1) discloses “A high-frequency front-end circuit comprising: a diplexer that includes an antenna connection terminal” in paragraph 40 and paragraph 84; discloses “a low-band-side terminal and a high-band-side terminal” in paragraph 41; “and that separates a low-band communication signal and a high-band communication signal from each other” in paragraph 47; “a low-band-side duplexer that separates a transmission signal and a reception signal of the low-band communication signal from each other” in paragraph 84; and “a low-band-side multiple reflection prevention unit that is disposed between the low-band-side terminal and the low-band-side duplexer and that reduces or prevents multiple reflections of a leakage signal of the high-band communication signal which leaks to the low band side” in paragraphs 59-60. However, Onaka does not disclose “wherein the low-band-side multiple reflection prevention unit is connected between a transmission line connecting the low-band-side terminal and the low-band-side duplexer and a ground”. 
Yamashita (US 20040217914 A1) discloses connecting a filter to ground in paragraph 32 and would be obvious for one of ordinary skill in the art to combine with Onaka because that is how filters generally operate and thus using such a filter enhances system interoperability. However, Yamashita also does not disclose “wherein the low-band-side multiple reflection prevention unit is connected between a transmission line connecting the low-band-side terminal and the low-band-side duplexer”. Rather, the filter 14 in Onaka which corresponds to the multiple reflection prevention in the instant claim, is connected to the line between the low-band-side terminal and a variable matching circuit 121 which is then connected to the low-band-side duplexer. Furthermore, the purpose of the filter 14 in Onaka that corresponds to the multiple reflection prevention unit in the instant claim is to prevent harmonics originating in the variable matching circuit 121 and thus it would not be obvious for one of ordinary skill in Onaka as it would fundamentally remove the functionality of the invention as disclosed in Onaka, and thus, the closest prior art Onaka teaches away from the instant claim.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 2-9 depend on claim 1 and are allowable based on their dependence to claim 1.
Regarding claim 11, of the closest prior arts Onaka discloses “A high-frequency front-end circuit comprising: a diplexer that includes an antenna connection terminal, a low-band-side terminal, and a high-band-side terminal, and that separates a low-band communication signal and a high-band communication signal from each other; a high-band-side duplexer that separates a transmission signal and a reception signal of the high-band communication signal from each other” in paragraphs 40-41, 47, and 84; and discloses “a … multiple reflection prevention unit disposed between the … terminal and the … duplexer and reduces or prevents multiple reflections of a leakage signal of the … communication signal which leaks to the … side” in paragraphs 59-60. However, Onaka does not disclose the presence of the multiple reflection prevention unit on the high-band-side dealing with low-band communication signals. 
Liu (US 20170317710) discloses the filter in each signal path corresponding to the frequency band of that signal path in paragraphs 457-458. However, to combine this with Onaka would fundamentally change the operation of Onaka and thus there would be no motivation for one of ordinary skill in the art in the absence of hindsight reasoning to combine Onaka with Liu to produce the instant claim. 
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 11 obvious, over any of the prior art of record, alone or in combination. Claims 12-20 depend on claim 11 and contain allowable subject matter based on their dependence to claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412